Title: To Thomas Jefferson from Thomas Newton, Jr., 26 March 1806
From: Newton, Thomas, Jr.
To: Jefferson, Thomas


                        
                            Sir
                            
                            March 26. 1806
                        
                        I take the liberty of inclosing a letter from Dr. Fernandes. It came under cover to me with a request to have
                            it delivered to you. 
                  I now do myself the pleasure of complying with his request. 
                  Receive the assurances of my high respect
                            and consideration. Yr. Obt: Servt
                        
                            Tho: Newton Jr
                            
                        
                    